Exhibit 10.1

 

HEALTHIMATION LICENSE AGREEMENT

 

This Healthimation License Agreement (“Agreement”), dated as of September 16,
2020 (the “Effective Date”), is by and between Healthimation, LLC, a Delaware
limited liability company, with offices located at _59 Sagamore Street,
Dorchester, MA,02125 (“Licensor”) and Nemaura Medical Inc. a Nevada corporation,
with offices located at Advanced technology Centre, Oakwood Drive, Loughborough,
Leics, LE11 3QF, UK (“Licensee”).

WHEREAS, Licensor is the sole and exclusive owner of and has the right to
license to Licensee the Licensed Assets (as defined below) and Licensed Know-how
(as defined below); and

WHEREAS, Licensee wishes to use the Licensed Assets and Licensed Know-how in the
Field of Use (as defined below) in the Territory (as defined below) in
connection with the Licensed Assets (as defined below) and Licensor is willing
to grant to Licensee a license to and under the Licensed Assets and Licensed
Know-how on the terms and conditions set out in this Agreement.

WHEREAS, The parties will agree on a Statement of Work to adapt the licensed
asset for use by the licensee in the territory, for direct to consumer,
corporate and healthcare insurer product offerings. This shall be the subject of
a standalone statement of work.

NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

1.1“Action” has the meaning set forth in Section 15.1.

1.2“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” for purposes of this
Agreement means the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise/direct or indirect ownership of more than fifty percent
(50%) of the voting securities of a Person, and “controlled by” and “under
common control with” have correlative meanings.

1.3“Agreement” has the meaning set forth in the preamble. “Auditor” has the
meaning set forth in Section 7.2(a).

1.4“Business Day” means a day other than a Saturday, Sunday or other day on
which commercial banks in Boston, MA are authorized or required by Law to be
closed for business.

1.5“Change of Control” means with respect to a party, a change of the Person
that has control, directly or indirectly, of that party. For the purposes of
this definition, “control” has the meaning given to it in the definition of
“Affiliate”.

1.6“Confidential Information” means all non-public, confidential or proprietary
information of Licensor, or its Affiliates or Representatives, whether in oral,
written, electronic or other form or media, whether or not such information is
marked, designated or otherwise identified as “confidential” as well as any
information that, due to the nature of its subject matter or circumstances
surrounding its disclosure, would reasonably be understood to be confidential or
proprietary, including, specifically: (a) the Licensed Know-how; (b) Licensor’s
other unpatented inventions, ideas, methods and discoveries, know-how, trade
secrets, unpublished patent applications, invention disclosures, invention
summaries and other confidential intellectual property; (c) all other designs,
specifications, documentation, components, source code, object code, images,
icons, audiovisual components and objects, schematics, drawings, protocols,
processes, and other visual depictions, in whole or in part, of any of the
foregoing; and (d) all notes, analyses, compilations, reports, forecasts,
studies, samples, data, statistics, summaries, interpretations and other
materials prepared by or for the Licensee, its Affiliates or its Representatives
that contain, are based on, or otherwise reflect or are derived from any of the
foregoing in whole or in part.



 
 

 

 

Confidential Information does not include information that Licensee can
demonstrate by documentation: (w) was already known to Licensee without
restriction on use or disclosure prior to the receipt of such information
directly or indirectly from or on behalf of Licensor; (x) was or is
independently developed by Licensee without reference to or use of any
Confidential Information; (y) was or becomes generally known by the public other
than by breach of this Agreement by, or other wrongful act of, Licensee, its
Affiliates or any of its Representatives; or (z) was received by Licensee from a
third party who was not, at the time, under any obligation to Licensor or any
other Person to maintain the confidentiality of such information.

No Confidential Information is included in any of the foregoing exceptions
merely because it comprises or relates to the same general subject matter as a
specific item of disclosure falling within such exceptions, nor is any general
subject matter of Confidential Information within any of the foregoing
exceptions merely because one or more specific items comprising or relating to
such subject matter fall within such exceptions.

1.7“Effective Date” has the meaning set forth in the preamble.

1.8“Field of Use” means health and weight management for people diagnosed with
or suffering from Type 1, Type 2 diabetes or prediabetes, or non-diabetics
seeking to improve their health.

1.9“GAAP” means United States generally accepted accounting principles
consistently applied.

1.10“Governmental Authority” means any federal, state, national, supranational,
local or other government, whether domestic or foreign, including any
subdivision, department, agency, instrumentality, authority (including any
regulatory authority), commission, board or bureau thereof, or any court,
tribunal or arbitrator.

1.11“Improvement” means any modification of any Licensed Asset, provided that
the manufacture, use, offer for sale, sale or importation by Licensee of the
modified product incorporates, uses or is derived from any Licensed Know-how.

1.12“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any federal, state, local or foreign government or political subdivision
thereof, or any arbitrator, court or tribunal of competent jurisdiction.

1.13“Licensed Assets” means the Assets listed in Schedule 2.

1.14“Licensed Know-how” means any and all technical information, trade secrets,
formulas, prototypes, specifications, directions, instructions, test protocols,
procedures and results, studies, analyses, raw material sources, data,
manufacturing data, formulation or production technology, conceptions, ideas,
innovations, discoveries, inventions, processes, methods, materials, machines,
devices, formulae, equipment, enhancements, modifications, technological
developments, techniques, systems, tools, designs, drawings, plans, software,
documentation, data, programs and other knowledge, information, skills and
materials controlled by Licensor pertaining to the Licensed Assets and useful in
the manufacture, sale or use of the same.

1.15“Licensed Know-how Term” has the meaning set forth in Section 17.1(b).

1.16“Licensed Asset Challenge” has the meaning set forth in Section 9.

1.17“Licensee” has the meaning set forth in the preamble.



 
 

 

 

1.18“Licensor” has the meaning set forth in the preamble.

1.19“Losses” means all losses, damages, liabilities, deficiencies, claims,
actions, judgments, settlements, interest, awards, penalties, fines, costs or
expenses of whatever kind, including reasonable attorneys’ fees and the cost of
enforcing any right to indemnification hereunder and the cost of pursuing any
insurance providers.

1.20“Payment Statement” has the meaning set forth in Section 6.5.3.

1.21“Person(s)” means an individual, corporation, partnership, joint venture,
limited liability company, governmental authority, unincorporated organization,
trust, association or other entity.

1.22“Representatives” means a party’s and its Affiliates’ employees, officers,
directors, consultants and legal advisors.

1.23“Sublicensee or Sublicensees” means any Person to whom or which Licensee
grants a sublicense, in whole or in part, under this Agreement.

1.24“Term” has the meaning set forth in Section 17.1.

1.25“Territory” means those countries identified in Schedule 4.

2.Grant.

 

2.1Asset and Know-how License. Subject to the terms and conditions of this
Agreement, Licensor hereby grants to Licensee during the Term a nontransferable,
nonsublicensable, except as expressly permitted under Section 4, right and
license under the Licensed Know-how to make, have made, use, offer to sell, sell
and import Licensed Assets representing specific upgrades to existing digital
applications and Nemaura specific CGM digital applications in the Field of Use
in the Territory.

2.2Licensor Reservation of Rights. Licensor reserves the right to continue to
make, use, modify, improve, offer to sell, sell, and import products in the
Field of Use in the Territory, which do not arise from any collaboration with
Licensee nor any Confidential Information belonging to Licensee, but which
nonetheless may be deemed competitive with the Licensed Assets. Notwithstanding
the exclusive character of certain licenses granted in this Agreement, Licensee
takes such licenses subject to any rights granted to third parties set forth in
Schedule 1, which shall be limited to agreements entered into by Licensor before
the Effective Date and all renewals and extensions thereof.

2.3Licensee Reservation of Rights to Improvements. Licensee shall solely retain
all right, title and interest in any to any Improvements, adaptations or
modifications to any of the Licensed Assets, including improvements, adaptations
or modifications arising from cooperation or coordination between Licensor and
Licensee. For avoidance of doubt, Licensee shall own all right, title and
interest in and to the new adaptations of the Why WAIT program described in
Section 5.

2.4Limited Grant. Except for the rights and licenses granted by Licensor under
Section 2, this Agreement does not grant to Licensee or any other Person any
right, title or interest, including any license, by implication, estoppel, or
otherwise. All rights, titles and interests not specifically and expressly
granted by Licensor hereunder are hereby reserved.

3.Transfer of Licensed Know-how. Licensor shall, within fifteen (15) Business
Days after the Effective Date, disclose the Licensed Know-how(not part of IP
owned by HI) to Licensee. During the first three (3) months after the Effective
Date, upon reasonable notice and during Licensor’s normal business hours,
Licensor shall, without assessing a fee, (a) designate one (1) qualified
technical liaison for communications with Licensee’s technical staff, and (b)
provide Licensee with five (5) hours of technical assistance from Licensor’s
technical liaison by telephone or e-mail, to answer Licensee’s questions
concerning the use or manufacture of the Licensed Assets, as Licensee reasonably
requests. Licensee shall reimburse Licensor for its reasonable costs for such
technical assistance by its technical liaison in excess of the five (5) hours
provided herein, including the technical liaison’s time, together with such
reasonable out-of-pocket travel and other expenses incurred by Licensor’s
technical liaison in providing the additional technical assistance.



 
 

 

 

 

4.Sublicensing.

4.1Sublicense Grant. Subject to the terms and conditions of this Agreement,
Licensor hereby grants to Licensee the right to sublicense all or any of its
licensed rights to and under the Licensed Assets and Licensed Know-how subject
to the express limitations set forth in Section 4.

4.2No Sublicensing Royalty. Licensee shall not be required pay to Licensor a
sublicensing royalty. .

4.3Scope of Sublicense. No sublicense shall exceed the scope of rights granted
to Licensee hereunder. Licensee shall require all sublicensees to be in writing
and to: (a) include an agreement by the sublicensee to be bound by the terms and
conditions of this Agreement, including an audit right by Licensor of the same
scope as provided in Section 7.2; (b) include Licensor’s right to enforce its
rights in the Licensed Assets and Licensed Know-how; (c) provide that the term
of the sublicense thereunder shall not extend beyond the Term; and (d) indicate
that Licensor is a third party beneficiary and entitled to enforce the terms and
conditions of the sublicense. Licensee shall enforce all sublicenses at its cost
and shall be responsible for the acts and omissions of its Sublicensees with
respect to such sublicenses. In the event of the termination or expiration of
this Agreement, all sublicense rights shall terminate effective as of the
termination or expiration of this Agreement.

4.4Licensee Liability. Notwithstanding any sublicense agreement, Licensee shall
remain primarily liable to Licensor for all of Licensee’s duties and obligations
contained in this Agreement, including the payment of all Royalties due pursuant
to Section 6.2. Any act or omission of a Sublicensee that would be a breach of
this Agreement if committed or omitted by Licensee will be a breach by Licensee.
Each sublicense agreement shall contain a right of termination by Licensee for
the Sublicensee’s: (a) breach of any payment or reporting obligations affecting
Licensor; or (b) breach of any other terms or conditions of the sublicense
agreement that is also set forth, in substance, in this Agreement, which breach
would constitute a breach of this Agreement if Licensee failed to comply
therewith. In the event of a Sublicensee breach of these obligations, and if
after a reasonable cure period provided in the sublicense agreement, not to
exceed thirty (30) Business Days, the Sublicensee fails to cure the Sublicensee
breach, then Licensee shall terminate the sublicense agreement by written notice
to the Sublicensee within thirty (30) Business Days thereafter and concurrently
provide a copy of such notice to Licensor.

4.5Sublicensee Records. Licensee shall require its Sublicensees: (a) to keep
records and submit reports to Licensee of the same type and at the same time as
required by Section 6.5; and (b) to submit to Licensor at the same time Licensee
is required to submit a Payment Statement under Section 6.5.3, a report of all
uses and dispositions of products licensed under any sublicense agreement and
the amount of payments made to Licensee in connection with each such use or
disposition.

4.6Notice of Sublicense Agreement. Licensee shall deliver to Licensor a true,
complete, and correct copy of each sublicense agreement entered into by
Licensee, and any modification or termination thereof, within thirty (30)
Business Days following the applicable execution, modification, or termination
of the sublicense agreement.



5.Royalties.

5.1Up-front Payment. In consideration of its license to the Licensed Know-how
under this Agreement, Licensee shall issue restricted common stock (subject to
SEC rule 144) to the value of $100,000 (one hundred thousand USD), whereby the
amount of stock to be issued shall be calculated based on the 30 prior days
volume weighted average share price, from the date of final signature. This is
not a prepayment of any royalties, or any other sums payable to Licensor under
this Agreement.



 
 

 

 

5.2Royalty. The Licensee will not be liable for payment of any royalties to the
Licensor. A fixed user fee shall be payable by the licensee to the licensor, per
user registered on the Why Wait program, as shall be mutually negotiated between
the parties from time to time.

5.3Taxes. Royalties and other sums payable under this Agreement are exclusive of
taxes. Licensee shall be responsible for all sales, use, excise and value added
taxes and any other similar taxes, duties and charges of any kind imposed by any
federal, state or local Governmental Authority on any amounts payable by
Licensee hereunder other than any taxes imposed on, or with respect to,
Licensor’s income, revenues, gross receipts, personnel or real or personal
property or other assets and shall pay all such royalties and other sums payable
hereunder free and clear of all deductions and withholdings whatsoever, unless
the deduction or withholding is required by law. If any deduction or withholding
is required by law, Licensee shall pay to Licensor such sum as will, after the
deduction or withholding has been made, leave Licensor with the same amount as
it would have been entitled to receive without any such requirement to make a
deduction or withholding.

5.4Payment Terms and Royalty Statements.

5.4.1Licensee shall pay all Royalties and any other sums payable under this
Agreement within fifteen (15) Business Days of the dates due as described in
this Agreement. Licensee shall make all payments in US dollars by wire transfer
of immediately available funds to a bank account to be designated in writing by
Licensor. For the purpose of converting the local currency in which any
royalties or other payments arise into US dollars, the rate of exchange to be
applied shall be the rate of exchange in effect on the last Business Day of the
due date to which the payment relates as reported in the Wall Street Journal.

5.4.2On or before the due date for all payments to Licensor pursuant to Section
6.2, Licensee shall provide Licensor with a statement (“Payment Statement”)
showing:

5.4.2.1the time period to which the Royalty payment relates;

5.4.2.2the exchange rate, if any, used for calculating any Royalties; and

5.4.2.3such other particulars as are reasonably necessary for an accurate
accounting of the payments made pursuant to this Agreement.

5.4.3If payments are not received by Licensor within fifteen (15) Business Days
after becoming due, Licensee shall pay to Licensor interest on the overdue
payment from the date such payment was due to the date of actual payment at a
rate of one percent (1%) per month, or if lower, the maximum amount permitted
under applicable Law.

6.Records and Audit.

6.1Records. For a period of three (3) years from the Effective Date, Licensee
shall keep complete and accurate records of its and its Sublicensees’ sales,
uses, transfers and other dispositions of Licensed Assets reasonably necessary
for the calculation of payments to be made to Licensor hereunder.

6.2Audit.

6.2.1Licensor, at its own expense, may at any time within one (1) year after
receiving any Payment Statement from Licensee, nominate an independent Certified
Public Accountant (“Auditor”) who shall have access to Licensee’s records during
Licensee’s normal business hours for the purpose of verifying all payments made
under this Agreement.

6.2.2Licensor shall provide to Licensee a copy of the Auditor’s audit report
within ten (10) Business Days of Licensor’s receipt of the report. If the report
shows that payments made by Licensee are deficient, Licensee shall pay Licensor
the deficient amount plus interest on the deficient amount, as calculated
pursuant to Section 6.5, within thirty (30) Business Days after Licensee’s
receipt of the audit report. If payments made by Licensee are found to be
deficient by more than twenty percent (20%), Licensee shall pay for the cost of
the audit.



 
 

 

 

 

7.Right of First Refusal. Within the first six months of this agreement and upon
receiving a written offer from a third party for the sale, assignment, lease or
other transfer of any of Licensor’s right, title or interest in or to
intellectual property or know-how underlying Licensor’s grant to Licensee of the
Licensed Assets, and prior to accepting the offer, Licensor shall: (a) present a
copy of the offer to Licensee and (b) wait for ten (10) Business Days from the
date Licensee confirms receipt of the offer presented by Licensor, prior to
accepting the offer. So long as, within such ten-day waiting period, Licensee
agrees to meet or improve upon the terms of the third party offer, Licensor
shall accept Licensor’s offer over the third party offer, to the extent Licensor
elects to accept an offer from either. Licensee has paid Licensor $1,000 as
non-refundable consideration specifically for the right of first refusal
described in this paragraph, and Licensor acknowledges receipt of the same. This
payment may be referenced herein as the “Right of First Refusal Consideration”.

8.Challenges to Licensed Assets.

8.1License Termination. If, during the Term, Licensee or a Licensee Affiliate
institutes or actively participates as an adverse party in, or otherwise
provides material support to, any action, suit or other proceeding in the
Territory to invalidate or limit the scope of any Licensed Asset or obtain a
ruling that any Licensed Asset is infringing on the intellectual property rights
of a third party (“Licensed Asset Challenge”), Licensor has the right to
terminate this Agreement with notice to Licensee and with no opportunity for
Licensee to cure, effective as of the first date of Licensee’s or its
Affiliate’s first filing in the Licensed Asset Challenge.

8.2Sublicensee Challenges to Licensed Assets. Licensee shall include provisions
in all sublicense agreements permitted under Section 4 providing that if the
Sublicensee, or an Affiliate of the Sublicensee, brings or participates in a
Licensed Asset Challenge, the sublicense agreement will immediately terminate
effective as of the first date of the Sublicensee’s, or its Affiliate’s, first
filing in the Licensed Asset Challenge. The failure to include such automatic
termination provision in a sublicense agreement hereunder shall constitute a
material breach of this Agreement. If a Sublicensee (or an Affiliate of the
Sublicensee) undertakes a Licensed Asset Challenge, Licensee, upon receipt of
notice from Licensor, shall terminate the applicable sublicense agreement. Any
failure to terminate the sublicense agreement as required by this Section 9.2
shall constitute a material breach of this Agreement.

8.3Royalty After Challenge. If Licensee or any Licensee Affiliate institutes or
participates in a Licensed Asset Challenge, the Royalty owed to Licensor under
this Agreement shall increase to two hundred percent (200%) of annual Royalty
effective as of the first date of Licensee’s or its Affiliate’s first filing or
participation in the Licensed Asset Challenge.

9.Enforcement of Licensed Assets and Licensed Know-how and Third-party
Infringement Claims.

9.1Notice of Infringement or Third-party Claims. If (a) either party believes
that a Licensed Know-how is being infringed or misappropriated by a third party
in the Territory, or (b) if a third party alleges that any Licensed Asset or its
use, development, manufacture or sale infringes such third party’s intellectual
property rights in the Territory, the party possessing such belief or awareness
of such claims shall promptly provide written notice to the other party and
provide it with all details of such infringement or claim, as applicable, that
are known by such Party.

9.2Right to Bring Action or Defend.

9.2.1Other than claims pertaining to an Improvement, Licensor has the sole right
and discretion to prevent or abate any actual or threatened misappropriation or
infringement and attempt to resolve any claims relating to the Licensed Assets
and Licensed Know-how, including by (a) prosecuting or defending any opposition,
derivation, interference, declaratory judgment, federal district court, US
International Trade Commission or other proceeding of any kind, and (b) taking
any other lawful action that Licensor, in its sole discretion, believes is
reasonably necessary, to protect, enforce or defend any Licensed Asset or
Licensed Know-how. Licensor has the right to prosecute or defend any such
proceeding in Licensor’s own name or, if required by applicable Law or otherwise
necessary or desirable for such purposes, in the name of Licensee and may join
Licensee as a party if a court of competent jurisdiction determines Licensee is
an indispensable party to such proceeding. Licensor shall bear its own costs and
expenses in all such proceedings and have the right to control the conduct
thereof and be represented by counsel of its own choice therein.

 



 
 

 

 

9.2.2Licensee shall and hereby does irrevocably and unconditionally waive any
objection to Licensor’s joinder of Licensee to any proceeding described in
Section 10.2(a) on any grounds whatsoever, including on the grounds of personal
jurisdiction, venue or forum non conveniens. If Licensor brings or defends any
such proceeding, Licensee shall cooperate in all respects with Licensor in the
conduct thereof, and assist in all reasonable ways, including having its
employees testify when requested and make available for discovery or trial
exhibit relevant records, papers, information, samples, specimens, and the like
subject to Licensor’s reimbursement of any out-of-pocket expenses incurred on an
on-going basis by Licensee in providing such assistance.

9.3No Obligation to Sue. Licensor shall have no obligation to bring any suit,
action or other proceeding against any alleged infringer of any Licensed Asset
unless (a) Licensee provides Licensor with an opinion from an independent patent
attorney reasonably acceptable to Licensor that the alleged infringer is
infringing any intellectual property of the Licensed Asset and (b) the alleged
infringer’s sales of products purportedly covered by a lawsuit are likely to
result in a favorable judicial opinion or settlement generating in excess of One
Million Dollars ($1,000,000).

9.4Recovery and Settlement. If Licensor undertakes the enforcement or defense of
any Licensed Asset:

9.4.1any recovery, damages or settlement derived from such suit, action or other
proceeding shall be retained in its entirety by Licensor; and

9.4.2Licensor may settle any such suit, action or other proceeding, whether by
consent order, settlement or other voluntary final disposition, without the
prior written approval of Licensee or any Sublicensee, provided that Licensor
shall not settle any such suit, action or other proceeding in a manner that
adversely affects the rights of any of Licensee or any Sublicensee without
Licensee’s prior written consent.

9.5March-in Rights. If any suit, action or other proceeding alleging
infringement by any Licensed Asset is brought against Licensee or any
Sublicensee, Licensor, with Licensee’s prior written consent, may, within
fifteen (15) Business Days after commencement of such suit, action or other
proceeding, intervene and take over the sole defense of the suit, action or
other proceeding at its own expense.

10.Compliance with Laws.

10.1Patent Marking. Licensee and any Sublicensee shall comply with the patent
marking provisions of 35 USC § 287(a) by marking the Licensed Assets with the
word “patent” or the abbreviation “pat.” and either the numbers of the relevant
patents or a web address that is freely accessible to the public and that
associates the Licensed Assets with the relevant patents, in the event any of
the Licensed Assets become subject to a registered patent. Licensee shall
include in all sublicense agreements a patent marking requirement substantially
identical to Section 11.1. Licensee and any Sublicensee shall also comply with
the patent marking laws of the relevant countries in the Territory.

10.2Regulatory Clearance. Licensee itself or through any of its Sublicensees
shall, at Licensee’s or Sublicensees’ expense, comply with all regulations and
safety standards concerning Licensed Assets developed and commercialized by or
under the authority of Licensee and obtain all necessary governmental approvals
for the development, production, distribution, sale and use of Licensed Assets
developed and commercialized by or under the authority of Licensee, including
any safety or clinical studies. Licensee shall have responsibility for and
provide suitable warning labels, packaging and instructions as to the use for
such Licensed Assets.

 



 
 

 

 

10.3Recordation of License. If recordation of this Agreement or any part of it
by a national or supranational agency is necessary for Licensee or Licensor to
fully enjoy the rights, privileges and benefits of this Agreement, Licensee
shall at its own expense and within one hundred eighty (180) Business Days of
the Effective Date, record this Agreement or all such parts of this Agreement
and information concerning the license granted hereunder with each such
appropriate national or supranational patent agency. Licensee shall (a) provide
to Licensor for Licensor’s review and approval all documents or information it
proposes to record at least one (1) Business Day prior to the recordation
thereof, and (b) notify Licensor with verification of Licensee’s recordation or
any related agency ruling. In making any such disclosures, Licensee shall
maintain, to the fullest extent permitted by Law, the confidentiality of this
Agreement, the terms and conditions of this Agreement and any other Licensor
Confidential Information. Any specific disclosure made in accordance with
Section 11.3 and not objected to by Licensor shall not constitute a breach of
the Licensee’s obligations under Section 12.

10.4Export Compliance. Neither Licensee nor any of its Sublicensees shall,
directly or indirectly, export (including any “deemed export”), nor re-export
(including any “deemed re-export”) the Licensed Assets (including any associated
products, items, articles, computer software, media, services, technical data,
and other information) in violation of any applicable U.S. Laws. Licensee and
each Sublicensee shall include a provision identical in substance to Section
11.4 in its agreements with its Sublicensees, third party wholesalers,
distributors, customers and end-users requiring that these Persons comply with
all applicable U.S. Laws, including all applicable U.S. export Laws. For the
purposes of Section 11.4, the terms “deemed export” and “deemed re-export” have
the meanings set forth in Section 734.13(b) and Section 734.14(b), respectively,
of the Export Administration Regulations (EAR) (15 CFR §§ 734.13(b) and
734.14(b)).

11.Confidentiality.

11.1Confidentiality Obligations. Each party (the “Receiving Party”) acknowledges
that in connection with this Agreement it will gain access to Confidential
Information of the other party (the “Disclosing Party”). As a condition to being
provided with Confidential Information, the Receiving Party shall, during the
Term and for three (3) years thereafter:

11.1.1not use the Disclosing Party’s Confidential Information other than as
necessary to exercise its rights and perform its obligations under this
Agreement; and

11.1.2maintain the Disclosing Party’s Confidential Information in confidence
and, subject to Section 12.2, not disclose the Disclosing Party’s Confidential
Information without the Disclosing Party’s prior written consent, provided,
however, the Receiving Party may disclose the Confidential Information to its
Representatives who:

11.1.2.1have a need to know the Confidential Information for purposes of the
Receiving Party’s performance, or exercise of its rights concerning the
Confidential Information, under this Agreement;

11.1.2.2have been apprised of this restriction; and

11.1.2.3are themselves bound by written nondisclosure agreements at least as
restrictive as those set forth in Section 12.1, provided further that the
Receiving Party shall be responsible for ensuring its Representatives’
compliance with, and shall be liable for any breach by its Representatives of,
Section 12.1.

The Receiving Party shall use reasonable care, at least as protective as the
efforts it uses for its own confidential information, to safeguard the
Disclosing Party’s Confidential Information from use or disclosure other than as
permitted hereby.

11.2Exceptions. If the Receiving Party becomes legally compelled to disclose any
Confidential Information, the Receiving Party shall:

11.2.1provide prompt written notice to the Disclosing Party so that the
Disclosing Party may seek a protective order or other appropriate remedy or
waive its rights under Section 12; and

 



 
 

 

 

11.2.2disclose only the portion of Confidential Information that it is legally
required to furnish.

If a protective order or other remedy is not obtained, or the Disclosing Party
waives compliance under Section 12, the Receiving Party shall, at the Disclosing
Party’s expense, use reasonable efforts to obtain assurance that confidential
treatment will be afforded the Confidential Information.

12.Representations and Warranties.

12.1Mutual Representations and Warranties. Each party represents and warrants to
the other party that as of the date of this Agreement:

12.1.1it is duly organized, validly existing and in good standing as a
corporation or other entity as represented herein under the laws and regulations
of its jurisdiction of incorporation, organization or chartering;

12.1.2it has, and throughout the Term shall retain, the full right, power and
authority to enter into this Agreement and to perform its obligations hereunder;

12.1.3the execution of this Agreement by its representative whose signature is
set forth at the end hereof has been duly authorized by all necessary corporate
action of the party; and

12.1.4when executed and delivered by such party, this Agreement shall constitute
the legal, valid and binding obligation of that party, enforceable against that
party in accordance with its terms.

12.1.5It is not aware of and, other than as set forth in Schedule 3, has never
received any notice or threat of any claim, suit, action or proceeding, and has
no knowledge or reason to know of any information, that could: (a) invalidate
Licensor’s rights in or to the Licensed Assets; (b) prove that the Licensed
Assets infringe any third party’s intellectual property rights; or (c) restrict
or impair use of the Licensed Assets based on grounds of safety, misleading
marketing claims, or investigation launched by a governmental agency or
regulatory body.

12.2Disclaimer of Licensor Representations and Warranties. LICENSOR EXPRESSLY
DISCLAIMS ALL REPRESENTATIONS AND WARRANTIES, WHETHER WRITTEN, ORAL, EXPRESS,
IMPLIED, STATUTORY OR OTHERWISE, CONCERNING THE VALIDITY, ENFORCEABILITY AND
SCOPE OF THE LICENSED ASSETS, THE ACCURACY, COMPLETENESS, SAFETY, USEFULNESS FOR
ANY PURPOSE OR, LIKELIHOOD OF SUCCESS (COMMERCIAL, REGULATORY OR OTHER) OF THE
LICENSED ASSETS, LICENSED KNOW-HOW AND ANY OTHER TECHNICAL INFORMATION,
TECHNIQUES, MATERIALS, METHODS, PRODUCTS, PROCESSES OR PRACTICES AT ANY TIME
MADE AVAILABLE BY LICENSOR INCLUDING ALL IMPLIED WARRANTIES OF MERCHANTABILITY,
QUALITY, FITNESS FOR A PARTICULAR PURPOSE AND WARRANTIES ARISING FROM A COURSE
OF DEALING, COURSE OF PERFORMANCE, USAGE OR TRADE PRACTICE.

13.Exclusion of Consequential and Other Indirect Damages. TO THE FULLEST EXTENT
PERMITTED BY LAW, NEITHER PARTY SHALL BE LIABLE TO THE OTHER OR TO ANY OTHER
PERSON FOR ANY INJURY TO OR LOSS OF GOODWILL, REPUTATION, BUSINESS, PRODUCTION,
REVENUES, PROFITS, ANTICIPATED PROFITS, CONTRACTS OR OPPORTUNITIES (REGARDLESS
OF HOW THESE ARE CLASSIFIED AS DAMAGES), OR FOR ANY CONSEQUENTIAL, INCIDENTAL,
INDIRECT, EXEMPLARY, SPECIAL, PUNITIVE OR ENHANCED DAMAGES WHETHER ARISING OUT
OF BREACH OF CONTRACT, TORT (INCLUDING NEGLIGENCE), STRICT LIABILITY, PRODUCT
LIABILITY OR OTHERWISE (INCLUDING THE ENTRY INTO, PERFORMANCE OR BREACH OF THIS
AGREEMENT), REGARDLESS OF WHETHER SUCH LOSS OR DAMAGE WAS FORESEEABLE OR THE
PARTY AGAINST WHOM SUCH LIABILITY IS CLAIMED HAS BEEN ADVISED OF THE POSSIBILITY
OF SUCH LOSS OR DAMAGE, AND NOTWITHSTANDING THE FAILURE OF ANY AGREED OR OTHER
REMEDY OF ITS ESSENTIAL PURPOSE.

 



 
 

 

 

14.Indemnification.

14.1Licensee Indemnification. Licensee shall indemnify, defend and hold harmless
Licensor and its officers, directors, employees, agents, successors and assigns
against all Losses arising out of or resulting from any third party claim, suit,
action or other proceeding related to or arising out of or resulting from (a)
Licensee’s breach of any representation, warranty, covenant or obligation under
this Agreement, or (b) use by Licensee or its Sublicensee of Licensed Assets or
Licensed Know-how, or (c) any use, sale, transfer or other disposition by
Licensee of Licensed Assets or any other products made by use of Licensed Assets
or Licensed Know-how (each an “Action”).

14.2Indemnification Procedure. Licensor shall notify Licensee in writing of any
Action and cooperate with Licensee at Licensee’s sole cost and expense. Subject
to Section 10, Licensee shall immediately take control of the defense and
investigation of the Action and shall employ counsel of its choice to handle and
defend the Action, at Licensee’s sole cost and expense. Licensor’s failure to
perform any obligations under Section 15.2 shall not relieve Licensee of its
obligation under Section 15 except to the extent that Licensee can demonstrate
that it has been prejudiced as a result of the failure. Licensor may participate
in and observe the proceedings at its own cost and expense with counsel of its
own choosing.

15.Insurance. Throughout the Term and for a period of three (3) years after the
Term, Licensee shall, at its sole cost and expense, obtain, pay for and maintain
in full force and effect commercial general liability and professional liability
(Errors and Omissions) insurance in commercially reasonable and appropriate
amounts that (a) provides product liability coverage concerning the Licensed
Assets and contractual liability coverage for Licensee’s defense and
indemnification obligations under this Agreement, and (b) in any event, provide
commercial general liability limits of not less than One Million US dollars
($1,000,000) and professional liability insurance limits of not less than One
Million US dollars ($1,000,000), in each case as an annual aggregate for all
claims each policy year. To the extent any insurance coverage required under
Section 16 is purchased on a “claims-made” basis, such insurance shall cover all
prior acts of Licensee during the Term, and be continuously maintained until at
least three (3) years beyond the expiration or termination of the Term, or
Licensee shall purchase “tail” coverage, effective upon termination of any such
policy or upon termination or expiration of the Term, to provide coverage for at
least three (3) years from the occurrence of either such event. Upon request by
Licensor, Licensee shall provide Licensor with certificates of insurance or
other reasonable written evidence of all coverages described in Section 16.
Additionally, Licensee shall provide Licensor with written notice at least sixty
(60) Business Days prior to Licensee cancelling, not renewing, or materially
changing the insurance.

16.Term and Termination.

16.1Term. This Agreement shall commence on the Effective Date and, unless
terminated earlier in accordance with Section 17.2, remain in force for each
Licensed Asset and country in the Territory on a
Licensed-Product-by-Licensed-Product and country-by-country basis, for rights
and obligations concerning the Licensed Know-how, until five years after such
time as the Licensed Know-how ceases to be protectable as a trade secret or
otherwise under applicable Law in such country other than as a result of any act
or omission of Licensee or any Sublicensee (“Licensed Know-how Term”).

16.2            Termination for Cause. Licensor shall have the right to
terminate this Agreement immediately by giving written notice to Licensee if:

16.2.1       Licensee fails to pay any amount due under this Agreement on the
due date for payment and remains in default not less than thirty (30) Business
Days after Licensor’s written notice to make such payment, including the payment
of interest in accordance with Section 6.5.4;

16.2.2       Licensee materially breaches this Agreement (other than through a
failure to pay any amounts due under this Agreement) and, if such breach is
curable, fails to cure such breach within forty-five (45) Business Days of
Licensor’s written notice of such breach;



 
 

 

 

16.2.3       Licensee: (i) becomes insolvent or admits its inability to pay its
debts generally as they become due; (ii) becomes subject, voluntarily or
involuntarily, to any proceeding under any domestic or foreign bankruptcy or
insolvency law, which is not fully stayed within ninety (90) Business Days or is
not dismissed or vacated within ninety (90) Business Days after filing; (iii) is
dissolved or liquidated or takes any corporate action for such purpose; (iv)
makes a general assignment for the benefit of creditors; or (v) has a receiver,
trustee, custodian or similar agent appointed by order of any court of competent
jurisdiction to take charge of or sell any material portion of its property or
business; or

16.2.4       Licensee undergoes a Change in Control.

16.3Effect of Termination. Within sixty (60) Business Days after termination or
expiration of this Agreement, Licensee shall: (a) submit a Payment Statement to
Licensor, and any payments due Licensor shall become immediately payable with
submission of the final Payment Statement; (b) immediately cease all activities
concerning, including all practice and use of, the Licensed Assets and Licensed
Know-how; and (c) within sixty (60) Business Days after termination or
expiration: (i) return to Licensor all documents and tangible materials (and any
copies) containing, reflecting, incorporating or based on Licensor’s
Confidential Information; (ii) permanently erase such Confidential Information
from its computer systems; and (iii) certify in writing to Licensor that it has
complied with the requirements of Section 17.3(c).

16.4Survival. The rights and obligations of the parties set forth in Section
17.4 and Section 1 (Definitions), Section 6 (Royalties), Section 9 (Challenges
to Licensed Assets), Section 12 (Confidentiality), Section 13 (Representations
and Warranties), Section 15 (Indemnification), Section 17.3 (Effect of
Termination) and Section 18 (Miscellaneous), and any right, obligation or
required performance of the parties in this Agreement which, by its express
terms or nature and context is intended to survive termination or expiration of
this Agreement, shall survive any such termination or expiration.

17.Miscellaneous.

17.1Force Majeure. Neither party shall be in default hereunder by reason of any
failure or delay in the performance of its obligations hereunder, except for
Licensee’s payment obligations, where such failure or delay is due to any cause
beyond its reasonable control, including strikes, labor disputes, civil
disturbances, riot, rebellion, invasion, epidemic, hostilities, war, terrorist
attack, embargo, natural disaster, acts of God, flood, fire, sabotage,
fluctuations or non-availability of electrical power, heat, light, air
conditioning or Licensee equipment, loss and destruction of property or any
other circumstances or causes beyond such party’s reasonable control.

17.2Further Assurances. Each party shall, and shall cause their respective
Affiliates to, upon the reasonable request, and at the sole cost and expense, of
the other party, promptly execute such documents and take such further actions
as may be necessary to give full effect to the terms of this Agreement.

17.3Independent Contractors. The relationship between the parties is that of
independent contractors. Nothing contained in this Agreement shall be construed
as creating any agency, partnership, joint venture or other form of joint
enterprise, employment or fiduciary relationship between the parties, and
neither party shall have authority to contract for or bind the other party in
any manner whatsoever.

17.4No Public Statements. Neither party shall issue or release any announcement,
statement, press release or other publicity or marketing materials relating to
this Agreement, or, unless expressly permitted under this Agreement, otherwise
use the other party’s trademarks, service marks, trade names, logos, domain
names or other indicia of source, association or sponsorship, in each case,
without the prior written consent of the other party, which shall not be
unreasonably withheld or delayed.

 



 
 

 

 

17.5Notices. All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given in accordance with this Section:

If to Licensor:    Healthmation, LLC

 

E-mail: seavey@healthimation.com]

Attention: Seavey Bowdoin, Chief Operating Officer

59 Sagamore Street
Dorchester, MA 02125[J]

If to Licensee:   Nemaura Medical Inc.

Facsimile: [FAX NUMBER]

E-mail: [E-MAIL ADDRESS

Attention: [TITLE OF OFFICER TO RECEIVE NOTICES]

with copy to: Anthony, L.G., PLLC

Attention: Laura Anthony, Esq.

625 N. Flager Drive, Suite 600

West Palm Beach, FL 33401

E-mail: lanthony@anthonypllc.com

Notices sent in accordance with Section 18.5 shall be deemed effectively given:
(a) when received, if delivered by hand (with written confirmation of receipt);
(b) when received, if sent by a nationally or regionally recognized expedited
courier (receipt requested); (c) on the date sent by facsimile (with
confirmation of transmission), if sent during normal business hours of the
recipient, and on the next Business Day if sent after normal business hours of
the recipient; or (d) on the date opened, if sent by e-email to the email
address of a specific, appropriate and intended recipient (with confirmation of
the opening of the email).

18.6       Interpretation. For purposes of this Agreement: (a) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole.

Unless the context otherwise requires, references herein: (x) to Sections and
Schedules refer to the Sections of and Schedules attached to, this Agreement;
(y) to an agreement, instrument or other document means such agreement,
instrument or other document as amended, supplemented and modified from time to
time to the extent permitted by the provisions thereof; and (z) to a statute
means such statute as amended from time to time and includes any successor
legislation thereto and any regulations promulgated thereunder. This Agreement
shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting an instrument or
causing any instrument to be drafted. Any Schedules referred to herein shall be
construed with, and as an integral part of, this Agreement to the same extent as
if they were set forth verbatim herein.

18.7Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.

18.8Entire Agreement. This Agreement, together with all Schedules and any other
documents incorporated herein by reference, constitutes the sole and entire
agreement of the parties to this Agreement with respect to the subject matter
contained herein, and supersedes all prior and contemporaneous understandings
and agreements, both written and oral, with respect to such subject matter. In
the event of any conflict between the terms and provisions of this Agreement and
those of any Schedule or other document, the following order of precedence shall
govern: (a) first, this Agreement, excluding its Schedules; (b) second, the
Schedules to this Agreement as of the Effective Date; and (c) third, any other
documents incorporated herein by reference.

 



 
 

 

 

18.9Assignment. Licensee shall not assign or otherwise transfer any of its
rights, or delegate or otherwise transfer any of its obligations or performance,
under this Agreement, in each case whether voluntarily, involuntarily, by
operation of law or otherwise, without Licensor’s prior written consent, which
consent Licensor shall not unreasonably withhold, condition or delay. No
delegation or other transfer will relieve Licensee of any of its obligations or
performance under this Agreement. Any purported assignment, delegation or
transfer in violation of Section 18.9 is void. Licensor may freely assign or
otherwise transfer all or any of its rights, or delegate or otherwise transfer
all or any of its obligations or performance, under this Agreement without
Licensee’s consent. This Agreement is binding upon and inures to the benefit of
the parties hereto and their respective permitted successors and assigns.

18.10No Third Party Beneficiaries. This Agreement is for the sole benefit of the
parties hereto and their respective successors and permitted assigns and nothing
herein, express or implied, is intended to or shall confer upon any other Person
any legal or equitable right, benefit or remedy of any nature whatsoever, under
or by reason of this Agreement.

18.11Amendment; Modification; Waiver. This Agreement may only be amended,
modified or supplemented by an agreement in writing signed by each party hereto.
No waiver by any party of any of the provisions hereof shall be effective unless
explicitly set forth in writing and signed by the waiving party. Except as
otherwise set forth in this Agreement, no failure to exercise, or delay in
exercising, any rights, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

18.12Severability. If any term or provision of this Agreement is invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon a determination that any term or other provision is invalid,
illegal or unenforceable, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

18.13Governing Law; Submission to Jurisdiction.

18.13.1This Agreement and all related documents, and all matters arising out of
or relating to this Agreement, are governed by, and construed in accordance
with, the laws of the State of Massachusetts, United States of America, as
applied to agreements performed wholly within the State of Massachusetts.

18.13.2Any action, suit or other proceeding arising out of or related to this
Agreement shall be instituted exclusively in the federal courts of the United
States or the courts of the State of Massachusetts in each case located in the
city of Boston, and each party irrevocably submits to the exclusive jurisdiction
of such courts in any such suit, action or proceeding. Service of process,
summons, notice or other document by mail to such party’s address set forth
herein shall be effective service of process for any action, suit or other
proceeding brought in any such court.

18.14Waiver of Jury Trial. Each party irrevocably and unconditionally waives any
right it may have to a trial by jury for any legal action arising out of or
relating to this Agreement or the transactions contemplated hereby.

18.15Equitable Relief. Each party acknowledges that a breach by the other party
of this Agreement may cause the non-breaching party irreparable harm, for which
an award of damages would not be adequate compensation and, in the event of such
a breach or threatened breach, the non-breaching party shall be entitled to seek
equitable relief, including in the form of a restraining order, orders for
preliminary or permanent injunction, specific performance and any other relief
that may be available from any court. These remedies shall not be deemed to be
exclusive but shall be in addition to all other remedies available under this
Agreement at law or in equity, subject to any express exclusions or limitations
in this Agreement to the contrary.

18.16Attorneys Fees. In the event that any action, suit or other legal or
administrative proceeding is instituted or commenced by either party hereto
against the other party arising out of or related to this Agreement, the
prevailing party shall be entitled to recover its actual attorneys’ fees and
court costs from the non-prevailing party.

18.17Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Agreement delivered by facsimile,
e-mail or other means of electronic transmission (to which a PDF copy is
attached) shall be deemed to have the same legal effect as delivery of an
original signed copy of this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

FOR HEALTHIMATION, LLC:



 

By: /s/ John P. Troup

Name: John P. Troup, Ph.D.

Title: C.E.O.

 

 

FOR NEMAURA MEDICAL INC.:

 

By: /s/ D.F. Chowdhury

Name: D F Chowdhury

Title: Chairman and CEO

 

 

 

 
 

 

 

 

SCHEDULE 4

TERRITORY

 

The Licensee shall have a license grant in all territories outside of the USA
under the Agreement.

In the USA Healthimation and Nemaura shall work jointly to deliver a revised
version of the WhyWait program in conjunction with Nemaura’s proBEAT product and
service offering.

 